Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 March 23, 2010 Mr. Ken C. Hicks Foot Locker, Inc. 112 West 34 Street New York, NY 10120 Dear Mr. Hicks: Reference is made to the Employment Agreement between us dated June 25, 2009 (the Employment Agreement). Section 4(b) of the Employment Agreement provides that the Company shall pay you, no later than April 15, 2010, an annual bonus for 2009 equal to no less than 125 percent of the base salary paid to you by the Company in 2009. You have advised the Company, and by your signature below confirm, that you have elected to irrevocably waive your entitlement to the cash annual bonus for 2009 referred to in Section 4(b) of the Employment Agreement. You also acknowledge that you are receiving nothing of value in substitution of your entitlement to such cash annual bonus for 2009. Please indicate your agreement by signing and returning the copy of this letter enclosed for that purpose. Sincerely, /s/ Laurie J. Petrucci Laurie J. Petrucci Sr. Vice President- Human Resources AGREED: /s/ Alan D. Feldman Alan D. Feldman Chair Compensation and Management Resources Committee ACKNOWLEDGED AND AGREED: /s/ Ken C. Hicks Ken C. Hicks Dated: March 23, 2010 Foot Locker, Inc. 112 West 34th Street New York NY 10120 Tel. 212.720.3700
